internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-107601-02 date date legend distributing controlled holding sub sub llc f sub f parent f corp f corp sub legal counsel business a business b country a country b country c date a date b a b c d e f g h i -3- j k l m this letter responds to your date request for rulings on certain federal_income_tax consequences of a transaction portions of which have already been completed the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by a penalties of perjury statement executed by an appropriate party verification of these facts and representations may be required as a part of the audit process summary of facts distributing is a widely held publicly traded country a corporation with a single class of voting common_stock distributing conducts business a directly and through affiliated subsidiaries and business b through affiliated subsidiaries holding is a domestic_corporation that is wholly owned by distributing the assets of holding consist of i all the outstanding_stock of controlled ii a parcel of land a portion of which is leased to controlled for use in controlled’s business and iii cash and short-term investments holding formerly owned all the issued and outstanding equity_interest in llc a domestic limited_liability_company that was formerly sub a domestic_corporation had an interest as lessee in an office lease and owned certain assets related to the leased office controlled is a domestic_corporation with a single class of voting common_stock controlled is directly engaged in business b and is wholly owned by holding controlled has issued options to employees to acquire shares of its common_stock even if all such options were exercised distributing would still control controlled within the meaning of sec_368 of the internal_revenue_code code immediately prior to the distribution as defined below sub is a domestic_corporation wholly owned by distributing f sub is a country a corporation wholly owned by distributing f sub is engaged in business b f corp is a country b corporation and an indirect subsidiary of f parent a publicly traded country c_corporation f corp wholly owns f corp sub a country a corporation that is engaged in business a f corp f parent and f corp sub are unrelated to distributing financial information has been received indicating that distributing and controlled each is engaged in the active_conduct_of_a_trade_or_business within the meaning of sec_355 of the code distributing and f corp have entered into an agreement the agreement to combine the business a operations of f corp sub with those of distributing the combination however distributing and f corp for certain reasons are unwilling to proceed with the combination unless distributing first divests itself of controlled legal counsel has documented certain regulatory constraints and concerns which further support the divestiture of controlled prior to the combination the transaction to facilitate the combination and avoid the regulatory constraints and concerns documented by legal counsel distributing and f sub have agreed to undertake the following series of steps some of which have already occurred collectively the transaction completed steps i on date a sub was converted under applicable state law from a corporation into llc a limited_liability_company the conversion following which it has been treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations ii on date b sub a newly created subsidiary of distributing purchased all of holding’s interest in llc as well as the office lease and related assets for cash in an amount intended to equal the fair_market_value of the purchased assets the purchase holding’s interest in llc represented approximately a by value of holding’s total assets iii on date b distributing contributed dollar_figureb to holding the transfer steps not yet completed iv holding will merge into controlled under applicable state law and controlled will be the surviving corporation the holding-controlled merger v f corp will commence a tender offer the tender offer to purchase up to c shares of distributing or if greater a number of shares equal to d of the outstanding shares of distributing as of the record_date for the distribution based upon the currently outstanding shares and convertible debt of distributing c shares represents approximately e of the shares of distributing on a fully diluted basis treating outstanding convertible_bonds issued by distributing as exercised and approximately f of the currently outstanding shares of distributing the tender offer will be commenced shortly after the record_date and prior to the effective date of the distribution vi the outstanding_stock of controlled will be reclassified through a reverse_stock_split so that there are an appropriate number of issued and outstanding shares for the distribution the reverse split vii distributing will distribute all of the stock of controlled to the distributing shareholders on a pro_rata basis the distribution in addition distributing will make a cash distribution to its shareholders in the aggregate amount of g which is dollar_figureh at an exchange rate of i to the dollar the cash distribution in the case of shareholders who would otherwise be entitled to receive fractional shares of controlled stock in the distribution the fractional shares will be aggregated and sold on the open market by an agent with the proceeds being distributed to such shareholders on a pro_rata basis in lieu of the fractional shares it is anticipated that controlled will be publicly traded following the distribution and controlled has applied to have its common_stock quoted and traded on the nasdaq national market viii following the distribution f corp will acquire additional newly issued distributing shares from distributing for cash the number of newly acquired shares together with the distributing shares acquired by f corp in the tender offer in step v above and the distributing shares to be acquired by f corp in the distributing-f corp sub merger as defined in step ix below will equal j of the outstanding shares of distributing stock ix f corp sub will merge into distributing and distributing will be the surviving corporation the distributing-f corp sub merger in the distributing-f corp sub merger f corp will exchange its f corp sub stock for k distributing shares representing an approximately l interest m on a fully diluted basis in distributing based upon the number of distributing shares currently outstanding f corp will also exchange convertible_bonds of f corp sub for convertible_bonds of distributing under country a law distributing shareholders who vote against the distributing-f corp sub merger and exercise dissenters’ rights can require distributing to repurchase their distributing shares following the distribution controlled may adopt a shareholder rights plan the rights plan under which holders of controlled common_stock will receive rights to acquire additional shares of controlled stock upon the occurrence of certain triggering events distributing has entered into an agreement to sell its entire_interest in f sub to an unrelated party the f sub sale the f sub sale is expected to be completed shortly after the distribution following the f sub sale and the distribution distributing and its affiliated subsidiaries will no longer be engaged directly or indirectly in business b controlled and llc were parties to a cross-license agreement relating to certain technologies the cross-license agreement has been terminated controlled and f sub are parties to a distribution agreement and a license agreement the distribution and license agreements each of which is expected to continue following the distribution and the f sub sale controlled formerly subleased office space from llc the sublease has been terminated distributing and controlled have entered into a separation and distribution agreement that sets forth the parties’ agreements regarding the distribution and requires each of distributing and controlled to indemnify the other party for certain liabilities relating to the indemnifying party’s business in addition controlled will be required to indemnify distributing in the event that within months following the distribution certain events involving the stock or assets of controlled occur and distributing’s country a tax_liability in connection with the distribution is greater than anticipated the indemnity arrangements between distributing and controlled will hereinafter be referred to as the indemnity on or prior to the date of the distribution controlled and llc will enter into a tax_sharing_agreement the tax_sharing_agreement in addition controlled and llc have entered into a transition services agreement the transition services agreement pursuant to which controlled will provide llc for a brief period following the date of the sale of llc to sub subject_to early termination at the option of llc with i administrative services with respect to llc employee benefit plans ii finance and accounting services iii human resource services including but not limited to access to a human resource database and upgrades and maintenance of information storage facilities and iv other services related to general workplace management representations the taxpayer has made the following representations concerning the transaction a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled is representative of controlled’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees f the distribution is being carried out for the corporate business purposes of facilitating the combination and avoiding certain regulatory constraints and concerns the distribution is motivated in whole or substantial part by these corporate and other business reasons g the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i except for the distributing-f corp sub merger and the holding-controlled merger there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j there will be no intercorporate debt between distributing and controlled at the time of and subsequent to the distribution with the possible exception of trade payables between controlled and distributing or their subsidiaries incurred in the ordinary course of business and obligations arising under the tax_sharing_agreement the transition services agreement and the distribution and license agreements k payments made in connection with any continuing transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and iv m the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled stock distributed to distributing’s shareholders in the transaction n immediately after the distribution the gross assets of the businesses actively conducted as defined in sec_355 by each of distributing and controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation’s gross assets o neither distributing nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution to the best of distributing’s knowledge there are currently no foreign persons owning percent or more of the stock of distributing following the transaction f corp will be the only foreign_person owning percent or more of the stock of distributing p distributing is not and will not be a passive foreign investment corporation as defined in sec_1296 or a controlled_foreign_corporation as defined in sec_957 either before or after the distribution rulings based solely on the information submitted and on the representations set forth above we rule as follows except for the cash distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on the distribution sec_355 and sec_356 the cash distribution will be treated as a distribution_of_property to which sec_301 applies sec_356 and sec_1_356-2 the aggregate basis of the distributing and controlled stock in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution decreased by the amount of cash received by such shareholder in the cash distribution and increased by the amount of such cash that is treated as a dividend to such shareholder sec_358 and sec_358 the aggregate stock basis will be allocated between the distributing and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock with respect to which it was distributed provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the receipt of cash in lieu of fractional shares in controlled will be treated as if the fractional shares were distributed as part of the distribution and then redeemed by controlled these cash payments will be treated as having been received as distributions in full payment in exchange for the shares considered redeemed as provided in sec_302 rev_rul 1966_2_cb_116 and revproc_77_41 c b earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the federal tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in addition no opinion is expressed regarding the federal_income_tax consequences of i the conversion ii the purchase iii the transfer iv the reverse split v the distributing-f corp sub merger vi the rights plan if adopted vii the f sub sale viii the holding-controlled merger and ix any payments made under the distribution and license agreements the tax_sharing_agreement the indemnity and the transition services agreement procedural statements this ruling letter is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer affected by the transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely sean p duffley assistant to the chief branch office of associate chief_counsel corporate
